Name: 2000/499/EC: Commission Decision of 24 July 2000 amending Decision 2000/227/EC on the granting of aid for the production of table olives in Italy (notified under document number C(2000) 2200) (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  economic policy;  Europe
 Date Published: 2000-08-08

 Avis juridique important|32000D04992000/499/EC: Commission Decision of 24 July 2000 amending Decision 2000/227/EC on the granting of aid for the production of table olives in Italy (notified under document number C(2000) 2200) (Only the Italian text is authentic) Official Journal L 200 , 08/08/2000 P. 0058 - 0058Commission Decisionof 24 July 2000amending Decision 2000/227/EC on the granting of aid for the production of table olives in Italy(notified under document number C(2000) 2200)(Only the Italian text is authentic)(2000/499/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 2702/1999(2), and in particular Article 5(4) thereof,Whereas:(1) The first indent of Article 4(1) of Commission Decision 2000/227/EC of 7 March 2000 on the granting of aid for the production of table olives in Italy(3) states that undertakings which submit an application for approval by 30 June 2000 are to be approved under the conditions laid down in that Decision.(2) In Italy it proved impossible to finalise the national administrative provisions before 30 June 2000. As a result it is essential that that time limit be extended.(3) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS DECISION:Article 1In the first indent of Article 4(1), Decision 2000/227/EC is hereby amended as follows: the date "30 June 2000" is replaced by "31 July 2000".Article 2This Decision is addressed to the Italian Republic.Done at Brussels, 24 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 327, 21.12.1999, p. 7.(3) OJ L 71, 18.3.2000, p. 28.